Exhibit 10.3
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (“Agreement”) is entered into effective as of
the effective date set forth on the signature page to this Agreement (“Effective
Date”) by and between AutoWeb, Inc., a Delaware corporation (“Company”), and the
individual identified as the consultant on the signature page to this Agreement
(“Consultant”).
 
Background
 
The Company is engaged in the business of providing internet marketing services
for the automotive industry. Consultant was formerly employed by the Company as
its President and Chief Executive Officer until April 12, 2018 (“Employment
Termination Date”). The Company wishes to engage Consultant to provide the
transition services described herein on a consulting basis, and Consultant
wishes to be engaged to provide such transition services.
 
In consideration of the covenants and agreements set forth herein, the parties
hereto agree as follows.
 
ARTICLE I
CONSULTING SERVICES
 
1.1           Consulting Services. The Company hereby engages Consultant to
perform the transition services (“Consulting Services”) set forth on the
Consulting Services Schedule attached hereto as Exhibit A (“Consulting Services
Schedule”), and Consultant hereby accepts the engagement, upon the terms and
conditions hereinafter set forth. The parties acknowledge that in deciding to
engage Consultant, the Company has relied solely on the experience, expertise
and reputation of Consultant. All Consulting Services are to be provided solely
by the Consultant and no other employees of or contractors for Consultant.
 
1.2           Term. The engagement of Consultant hereunder shall commence
effective as of the Effective Date and shall continue for a period of thirteen
(13) months until the thirteenth month anniversary of the Effective Date
(“Agreement Expiration Date”). This Agreement may be terminated prior to the
Agreement Expiration Date (i) by Consultant for any reason, with or without
cause, upon thirty (30) days prior written notice to Company; or (ii) by either
party by reason of a material breach of this Agreement by the other party upon
thirty (30) days prior written notice detailing the breach by the breaching
party and breaching party fails to cure such breach within thirty (30) days
following such written notice. The period commencing with the Effective Date and
ending on the earlier of (i) the Agreement Expiration Date and (ii) the
effective date of any termination of this Agreement by a party prior to the
Agreement Expiration Date in accordance with the provisions of this Section 1.2
is referred to herein as the “Consulting Term.” The provisions of Sections 1.5,
Articles III and IV shall survive any termination of this Agreement.
 
1.3           Standards of Care and Conduct. In the performance of the
Consulting Services under this Agreement, Consultant shall adhere to those
fiduciary standards, ethical practices and standards of care and competence
which are customary for professionals rendering consulting and advisory services
of the type provided for in this Agreement. In performing the Consulting
Services, Consultant shall comply with (i) all applicable laws, rules,
regulations and order; (ii) reasonable instructions and directions from the
Company; and (iii) the Company’s Code of Conduct and other similar policies.
Consultant shall avoid engaging in any consulting, employment or other business
arrangements with third parties that may constitute or give rise to a conflict
of interest with respect to the Company’s engagement of Consultant or in the
provision of the Consulting Services. Consultant represents and warrants to the
Company that Consultant currently does not have any such arrangements that
constitute or may give rise to a conflict of interest, and Consultant shall
disclose to Company any proposed arrangements that constitute or may give rise
to a conflict of interest conflicts of interest prior to entering into any such
arrangement. The Company may at its discretion (i) request Consultant to
terminate any arrangement that the Company believes does or may constitute a
conflict of interest for Consultant in connection with Consultant’s engagement
by the Company or in the performance of the Consulting Services; or (ii) if
Consultant does not terminate such arrangement, terminate this Agreement.
Consultant represents and warrants that Consultant’s entering into this
Agreement and performing the Consulting Services will not conflict with or
constitute a breach of any other agreements or obligations Consultant has with
or to any third party.
 
 
 
 
 
-1-

 
 
1.4            Independent Contractor.
 
(a)            Consultant will perform all Consulting Services as an independent
contractor and not as an employee of the Company. Consultant acknowledges and
agrees that Consultant is a self-employed independent contractor and that
nothing in this Agreement shall be considered to create an employer-employee
relationship between the Company and Consultant. Consultant is not eligible to
receive and will not receive or participate in any compensation or employee
benefit plans or arrangements of any type in which employees of the Company may
participate, including but not limited to, any (i) retirement, pension, savings,
profit-sharing or other similar plans or arrangements; (ii) any stock option,
stock purchase or other equity participation plans or arrangements; (iii) any
long-term or short-term bonus or other compensation plans or arrangements; (iv)
sick pay, paid non-working holidays, or paid vacations or leave days; (v)
overtime; (vi) any life, accident, disability, health or dental insurance or
reimbursement plans or arrangements; and (vii) workers’ compensation. If
Consultant is found, by a court of competent jurisdiction to be an “employee” of
the Company, notwithstanding the foregoing, Consultant voluntarily waives any
and all rights, if any, to all such compensation or benefits.
 
(b)            As an independent contractor, Consultant is solely responsible
for the payment of any and all self-employment taxes and/or assessments imposed
on account of the payment of compensation to, or the performance of the
Consulting Services by, Consultant pursuant to this Agreement, including,
without limitation, any state, federal or foreign unemployment insurance tax,
income tax, Social Security (FICA) payments, and disability insurance taxes. The
Company shall not, by reason of Consultant's status as an independent contractor
and the representations contained herein, make any withholdings or payments of
said taxes or assessments with respect to compensation paid Consultant
hereunder; provided, however, that if required by law or any governmental
agency, the Company shall withhold any such taxes or assessments from the
compensation due Consultant, and any such withholding shall be for Consultant's
account and shall not be reimbursed by the Company to Consultant. Consultant
expressly agrees to treat any compensation earned under this Agreement as
self-employment income for federal and state tax purposes, and to make all
payments of federal and state income taxes, unemployment insurance taxes, and
disability insurance taxes as, when, and to the extent the same may become due
and payable with respect to such self-employment compensation earned under this
Agreement.
 
(c)            Consultant is not an agent of the Company. Unless otherwise
directed by the Company in writing, Consultant is not authorized to (i) waive
any right or to incur, assume, or create any debt, obligation, contract, or
release of any kind whatsoever in the name or on behalf of the Company or any
affiliated entity nor (ii) to hold Consultant out as an employee or agent of the
Company or any affiliated entity or to make any statement or representation that
Consultant has any such authority.
 
(d)            Consultant shall maintain adequate general liability, errors and
omissions and other insurance covering Consultant as required by applicable law,
rule or regulation (e.g., workers’ compensation).
 
(e)            Consultant represents and warrants to the Company that Consultant
is authorized to provide the Consulting Services under applicable laws, rules
and regulations.
 
(f)            Consultant shall comply with all applicable laws, rules and
regulations in the performance of the Consulting Services, and on request,
Consultant shall furnish the Company with appropriate assurances or certificates
of compliance.
 
(e)            Consultant shall retain the right to determine the method,
details and means of performing the Consulting Services.
 

1.5          Indemnification.
 
(a)           Each party to this Agreement will defend, indemnify and hold
harmless the other party and each of its parent company, affiliate companies,
officers, directors, employees and agents against and in respect of any loss,
debt, liability, damage, obligation, claim, demand, fines, penalties,
forfeitures, judgment, or settlement of any nature or kind, known or unknown,
liquidated or unliquidated, including without limitation all reasonable costs
and expenses incurred (legal, accounting or otherwise) (collectively, “Damages”)
arising out of, resulting from or based upon any claim, action or proceeding by
any third party, including any governmental or regulatory body, alleging facts
or circumstances constituting a breach of the obligations, representations or
warranties of the indemnifying party set forth in this Agreement.
 
 
 
-2-

 
 
(b)           If a party entitled to indemnification under this Section 1.5 (an
“Indemnified Party”) makes an indemnification request to the other party, the
Indemnified Party shall permit the other party (the “Indemnifying Party”) to
control the defense and disposition or settlement of the matter at its own
expense; provided, however, that the Indemnifying Party may not enter into any
settlement thereof with the Indemnified Party’s prior written consent (not to be
unreasonably withheld or delayed) unless the Indemnified Party is fully and
unconditionally released from such claims without any admission of liability and
the Indemnified Party is not subject to any injunctive or other equitable relief
or other obligations. The Indemnified Party shall be permitted to participate in
such defense and represent itself at its own expense with counsel of its own
choosing. The Indemnified Party shall notify the Indemnifying Party promptly of
any claim for which Indemnifying Party is responsible and shall cooperate with
the Indemnifying Party in every commercially reasonable way to facilitate
defense of any such claim; provided that the Indemnified Party’s failure to
notify Indemnifying Party shall not diminish Indemnifying Party’s obligations
under this Section 1.5 except to the extent that Indemnifying Party is
materially prejudiced as a result of such failure.
 
 
ARTICLE II
CONSULTING CONSIDERATION AND EXPENSES
 
2.1           Consulting Fees. In consideration for the performance of the
Consulting Services, Consultant shall receive the fees and other consideration
set forth on the Consulting Services Schedule (“Consulting Consideration”).
 
2.2           Expenses. Except as may otherwise be set forth on the Consulting
Services Schedule, (i) the Consulting Consideration payable to Consultant
include any and all costs, fees and expenses which may be incurred by Consultant
in its performance of the Consulting Services; and (ii) Consultant shall not be
reimbursed for any costs or expenses unless authorized by the Company in writing
in advance of Consultant incurring the costs, fees or expenses. As to expenses
for which the Company will reimburse Consultant as set forth on the Consulting
Services Schedule, the Company shall pay or reimburse Consultant for all
reasonable and authorized business expenses incurred by Consultant while engaged
under this Agreement so long as said expenses have been incurred for and promote
the business of the Company and are normally and customarily incurred by
consultants performing similar consulting services in the same or similar
market. As a condition to reimbursement under this Section 2.2, Consultant shall
furnish to the Company adequate records and other documentary evidence required
by federal and state statutes and regulations for the substantiation of each
expenditure. Consultant must submit proper documentation for each such expense
within thirty (30) days after the date that Consultant incurs such expense, and
the Company will reimburse Consultant for all eligible expenses within thirty
(30) days thereafter. Consultant acknowledges and agrees that failure to furnish
the required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.
 
2.3           Payments. Payment of Consulting Fees and approved costs and
expenses shall be made on a monthly basis in accordance with the Company’s
customary accounts payable practice.
 
2.4           Reporting. Concurrently with the execution and delivery of this
Agreement, the Consultant has provided Company with a completed IRS Form W-9 for
Consultant. The Company will provide Consultant with an IRS Form 1099 each year
reflecting the payments made to Consultant under this Agreement.
 
 
 
-3-

 
 
ARTICLE III
CONFIDENTIALITY AND PROPRIETARY RIGHTS
 
3.1           Confidential Information.
 
(a)            Consultant acknowledges and agrees that the Company has developed
and uses and will develop and use Confidential Information and that Consultant
will have access to and will participate in the creation or development of
Confidential Information in the performance of the Consulting Services. All
Confidential Information shall be and remain the sole property of the Company
notwithstanding that Consultant may participate in the creation or development
of the Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean all Company business methods, techniques,
plans, and know-how; budgets, financing and accounting techniques and
projections; advertising, proposals, applications, marketing materials and
concepts; customer files and other non-public information regarding customers;
methods for developing and maintaining business relationships with customers,
suppliers, vendors, and partners; customer and prospect lists; procedure
manuals; employees and personnel information.
 
(b)            Consultant shall maintain the confidentiality of the Confidential
Information and shall not (i) disclose to any other person or entity
Confidential Information in any manner or for any purpose; or (ii) use
Confidential Information in any manner or for any purpose which is directly or
indirectly in competition with or injurious or adverse to the Company.
 
(c)            Upon termination of this Agreement for any reason, Consultant
will promptly surrender to the Company all copies of Confidential Information in
Consultant's possession or under Consultant's control, whether any such
Confidential Information was prepared by Consultant or by others.
 
(d)            The obligations of Consultant under this Section 3.1 shall
continue during the term of this Agreement and for a period of five (5) years
after termination of this Agreement; provided that in the case of Confidential
Information constituting trades secrets, the obligations shall continue for as
long as such Confidential Information remains trade secrets.
 
3.2           Ownership of Intellectual Property.
 
(a)            (i) All Intellectual Property, whether or not patentable or
copyrightable, made, conceived, written, developed or first reduced to practice
by Consultant, whether solely or jointly with others, during the period of
Consultant's engagement by the Company under this Agreement or prior to the
Effective Date and which result from the performance of the Consulting Services
or similar services performed for the Company or any predecessor company or
business, shall be the sole and exclusive property of the Company. To the extent
Consultant may retain any interest in any such Intellectual Property by
operation of law or otherwise, Consultant hereby irrevocably assigns and
transfers to the Company all of Consultant's entire right, title and interest in
and to all such Intellectual Property. All copyrights and copyrightable material
shall be deemed works for hire, and the Company shall have all right, title and
interest in such material, including all moral rights, and shall be the author
thereof for all purposes under applicable copyright laws. For purposes of this
Agreement, the term “Intellectual Property” shall mean all inventions,
improvements, discoveries, ideas, designs, software, trademarks, trade names,
copyrights and copyrightable subject matter, patents, know-how, mask works,
programs, documents, data, trade secrets and Confidential Information.
 
(ii) Without limiting the generality of the forgoing provisions of this Section
3.2(a), all articles, documents, reports, manuals, programs, software or
computer programs and components thereof, and any other deliverables or work
products arising from or related to the Consulting Services or similar services
or similar services performed for the Company or any predecessor company or
business prior to the Effective Date (“Materials”) developed or authored by
Consultant for the Company under this Agreement or under the provision of
similar services performed for the Company or any predecessor company or
business prior to the Effective Date, are to be considered Works Made for Hire
as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §101) and
are and shall be the sole and exclusive property of the Company. Consultant
agrees that any and all proprietary rights to the Materials developed hereunder
or prior to the Effective Date, including, but not limited to, patent,
copyright, trademark and trade secret rights, to the extent they are available,
are the sole and exclusive property of the Company, free from any claim or
retention of rights thereto on the part of Consultant or any employee or agent
of Consultant, as of the Effective Date of this Agreement.
 
 
 
-4-

 
 
(b)           To the extent that any Materials or Intellectual Property
developed, authored, created or produced under this Agreement or under the
provision of similar services performed for the Company or any predecessor
company or business prior to the Effective Date may not be considered Works Made
for Hire, or to the extent that Section 3.2(a)(i) or Section 3.2(a)(ii), is
declared invalid either in substance or purpose, in whole or in part, Consultant
hereby assigns and agrees to irrevocably assign, transfer, grant, convey and
relinquish exclusively to the Company, any and all of Consultant’s right, title
and interest, including ownership of copyright and/or patent rights to any
material developed by Consultant under this Agreement or under the provision of
similar services performed for the Company or any predecessor company or
business prior to the Effective Date without consideration beyond the mutual
promises set forth in this Agreement and the payment of fees as provided for by
this Agreement. All right, title and interest of every kind and nature, whether
now known or unknown, in and to the copyrights, patents, ideas and creations
created, written and developed by either Consultant or the Company in the course
of providing the Consulting Services under and pursuant to this Agreement or
under the provision of similar services performed for the Company or any
predecessor company or business prior to the Effective Date, shall be the
exclusive property of the Company for any and all purposes and uses, and
Consultant shall have no right, title or interest of any kind or nature in or to
such material. As part of this Agreement, Consultant agrees to do all things
necessary to protect this assignment, including but not limited to, executing an
assignment of Consultant’s copyright and/or patent interests in the Material and
Intellectual Property created, authored and/or developed pursuant to this
Agreement or under the provision of similar services performed for the Company
or any predecessor company or business prior to the Effective Date.
 
(c)           Consultant represents and warrants that all Materials and
Intellectual Property produced under this Agreement or under the provision of
similar services performed for the Company or any predecessor company or
business prior to the Effective Date were and shall be of original authorship by
Consultant or that Consultant has the legal right to convey the entire right,
title and interest in such Materials and Intellectual Property as is
contemplated by this Agreement. Consultant further represents and warrants no
other person, firm, corporation or entity has any rights or interest in the
Materials and Intellectual Property Consultant submits or has submitted to the
Company or under the provision of similar services performed for the Company or
any predecessor company or business prior to the Effective Date. Consultant
further warrants that its execution and performance of this Agreement,
including, but not limited to, the tangible or intangible products produced as a
result of it, shall not infringe upon or violate any patent, copyright, trade
secret or other proprietary right of any third party and shall not constitute a
defamation or invasion of the right of privacy or publicity.
 
(d)            Consultant hereby appoints the Company, for the period of
Consultant's engagement by the Company, and for five years thereafter, as
Consultant's attorney-in-fact for the purpose of executing, in Consultant's name
and on Consultant's behalf, such instruments or other documents as may be
necessary to transfer, confirm and perfect in the Company the rights Consultant
has granted to the Company pursuant to this Section 3.2.
 
(e)            Consultant will assist the Company to obtain for its own benefit
patents, copyrights and/or trademarks thereon in any and all jurisdictions as
may be designated by the Company, and Consultant will execute when requested,
patent, trademark and/or copyright applications and assignments thereof to the
Company or persons designated by the Company, and any other lawful documents
deemed necessary by the Company to carry out the purposes of this Agreement.
Consultant will further assist the Company in every way to enforce any patents,
copyrights, trade secrets, and other intellectual property rights of the
Company, including, without limitation, testifying in any suit or proceeding
involving any of the Intellectual Property or executing any documents deemed
necessary by the Company, all without further consideration, but at the expense
of the Company.
 
(f)            The obligations and undertakings stated in this Section 3.2 shall
continue beyond the termination of Consultant's engagement by the Company, but
if Consultant is called upon to render such assistance after the termination of
Consultant's engagement, then Consultant shall be entitled to a reasonable per
diem fee in addition to reimbursement of any out-of-pocket expenses incurred at
the request of the Company.
 
3.3           Prohibition on Interference with Relationships. During the term of
this Agreement and for a period of three (3) years thereafter, Consultant shall
not, directly or indirectly, without the Company's prior written consent,
solicit any person or entity having contractual or other business relationships
with the Company, including without limitation, any customer or client, lessee,
supplier, business partner or independent contractor, for the purpose of having
such person or entity terminate or modify such person's or entity's contractual
and/or business relationship with the Company, nor shall Consultant interfere
with any of such contractual or business relationships.
 
 
 
-5-

 
 
3.4            Prohibition on Solicitation of Company Employees. During the term
of this Agreement and for a three (3)-year period following termination or
expiration of this Agreement, Consultant will not directly or indirectly,
without the Company's prior written consent, (i) solicit or recruit any of the
Company's employees to leave the employ of the Company; or (ii) hire as an
employee or engage as an independent contractor, any employee of the Company.
 
3.5           Covenants Reasonable. The parties hereto agree that the nature and
duration of the covenants set forth in this Article III are reasonable under the
circumstances. In the event any court or arbitrator determines that the nature
of any covenant or the duration of any covenant, or both, are unreasonable and
to that extent is unenforceable, the parties agree that such covenant shall
remain in full force and effect to the greatest extent and duration as would not
render the covenant unenforceable.
 
3.6          Cooperation and Assistance. Consultant agrees to reasonably assist
and cooperate (including, but not limited to, providing information to the
Company and/or testifying in a proceeding) in the investigation and handling of
any internal investigation, legislative matter, or actual or threatened court
action, arbitration, administrative proceeding, or other claim involving any
matter that arose during Consultant’s period of employment by the Company or
during the Term of this Agreement.  Consultant’s agreement to assist and
cooperate shall not affect in any way the content of information or testimony
provided by Consultant.
 
3.7          Right to Injunctive and Equitable Relief. Consultant's obligations
under this Article III are of a special and unique character which gives them a
special value to the Company. The Company cannot be reasonably or adequately
compensated in damages in an action at law in the event Consultant breaches such
obligations. Therefore, Consultant expressly agrees that the Company shall be
entitled to injunctive and other equitable relief in the event of such breach in
addition to any other rights or remedies which the Company may possess at law or
in equity. The obligations of Consultant and the rights and remedies of the
Company under this Article III are cumulative and in addition to, and not in
lieu of, any obligations, rights or remedies created by applicable law,
including without limitation, applicable copyright and patent laws and laws
relating to misappropriation or theft of trade secrets or confidential
information.
 
ARTICLE IV
GENERAL PROVISIONS
 
4.1           Notices. Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for the
parties are set forth below, for the Company, or on the Consulting Services
Schedule, for Consultant and may be changed from time to time by notice from the
changing party to the other party pursuant to the provisions of this Section
4.1.
 
If to the Company:
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention: Legal Department
Facsimile No.: 949.862.1323
 
If to Consultant: As set forth on the Consulting Services Schedule
 
For purposes of this Section 4.1, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
 
 
-6-

 
 
4.2          Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings, and negotiations between the parties with
respect to the subject matter hereof. Notwithstanding the foregoing, this
Agreement is not intended by the parties to supersede, and does not supersede,
any prior or contemporaneous agreements or understandings entered into by the
parties in connection Consultant’s prior employment with the Company or the
termination of such employment, including without limitation that certain
Employee Confidentiality Agreement dated as of April 26, 2010 between Company
and Consultant, that certain Mutual Agreement To Arbitrate dated April 26, 2010
between Company and Consultant and that certain Confidential Separation and
Release Agreement dated as of the Effective Date between Company and Consultant,
all of which agreements remain in full force and effect in accordance with their
terms.
 
4.3           Modifications, Amendments, Waivers and Extensions. This Agreement
may not be modified, changed or supplemented, nor may any obligations hereunder
be waived or extensions of time for performance granted, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein. No waiver of any default or
breach of any agreement or provision herein contained shall be deemed a waiver
of any preceding or succeeding default or breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts shall be deemed an extension of the time for performance
of any other obligations or acts.
 
4.4           Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.
 
4.5           Partial Invalidity. Any provision of this Agreement which is found
to be invalid or unenforceable by any court in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, and the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of the remaining provisions hereof.
 
4.6           Dispute Resolution, Forum.
 
(a)           The parties consent to and agree that any dispute or claim arising
hereunder shall be submitted to binding arbitration in Orange County,
California, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or proceeding to be
brought or tried elsewhere. The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute or other matter would be barred by the applicable statue(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
attorney at law with at least ten (10) years experience in commercial matters;
(iii) costs and fees of the arbitrator shall be borne by both parties equally,
unless the arbitrator or arbitrators determine otherwise; (iv) depositions may
be taken and other discovery may be obtained during such arbitration proceedings
to the same extent as authorized in civil judicial proceedings; and (v) the
award or decision of the arbitrator, which may include equitable relief, shall
be final and judgment may be entered on such award in accordance with applicable
law in any court having jurisdiction over the matter.
 
(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)           The parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of this Agreement,
including but not limited to, Article III, and accordingly, a non-breaching
party may be entitled to specific performance and injunctive relief as remedies
for such violation. Accordingly, notwithstanding the other provisions of this
Section 4.6, the parties agree that a non-breaching party may seek relief in a
court of competent jurisdiction for the purposes of seeking equitable relief
hereunder, and that such remedies shall not be deemed to be exclusive remedies
for a violation of the terms of this Agreement but shall be in addition to all
other remedies available to the non-breaching party at law or in equity.
 
 
-7-

 
 
(d)           In any action, arbitration or other proceeding by which one party
either seeks to enforce its rights under this Agreement or seeks a declaration
of any rights or obligations under this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, and subject to Section 4.6(a),
reasonable costs and expenses incurred to resolve such dispute and to enforce
any final judgment.
 
(e)           No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise. The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.
 
4.7            Interpretation. Titles and headings of sections of this Agreement
are for convenience of reference only and shall not affect the construction of
any provision of this Agreement. No provision of this Agreement shall be
construed in favor of or against any party by reason of the extent to which the
party or the party’s counsel participated in the drafting hereof.
 
4.8            Assignment. This Agreement and the rights, duties, and
obligations hereunder may not be assigned or delegated by any party without the
prior written consent of the other party. Any assignment or delegation of
rights, duties, or obligations hereunder made without the prior written consent
of the other party shall be void and be of no effect. Notwithstanding the
foregoing provisions of this Section 4.8, the Company may assign or delegate its
rights, duties and obligations hereunder to any person or entity controlling,
controlled by, or under common control with the Company or any person or entity
which acquires substantially all of the business or assets of the Company.
 
4.9            Successors and Assigns. This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties and
their respective permitted successors and assigns.
 
4.10          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument. Signatures on this Agreement may be
communicated by facsimile or PDF transmission and shall be binding upon the
parties transmitting the same.
 
 
-8-

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.
 
Effective Date: April 13, 2018
 
Company
 
AutoWeb, Inc.
 
By: /s/ Glenn E. Fuller                          

Glenn E. Fuller
EVP, Chief Legal and Administrative
Officer and Secretary
 
 
“Consultant”
 
Jeffrey H. Coats
 
/s/ Jeffrey H. Coats                                                     

Jeffrey H. Coats
 
 
-9-

 

Exhibit A
Consulting Services Schedule
 
Consultant Name:
Jeffrey H. Coats
 
Consultant Contact Information
  for Notice Purposes:
Jeffrey H. Coats
[Personal Residence Address Redacted]
 

Consulting Services: Consultant will make himself available on an as-needed
basis (subject to reasonable notice and at reasonable times not interfering with
Consultant’s subsequent employment with any new employer), to provide, and will
provide, transition support services for the Company’s chief executive,
governmental reporting, strategic transactions and investor relation functions
and such other related areas as may be requested by the Company’s Chief
Executive Officer or Board of Directors.
 
Consulting Time: The Company and Consultant shall agree in advance upon the
number of hours to be spent by Consultant in the performance of the Consulting
Services, which agreement may be in the form of a “not to exceed” number of
hours during weekly or monthly periods or hours specified for individual
projects. In no event shall Consultant exceed the agreed upon hours without
Company’s prior written approval.
 
The Company and Consultant shall agree in advance upon the number of hours to be
spent by Consultant in the performance of the Consulting Services, which
agreement may be in the form of a “not to exceed” number of hours during weekly
or monthly periods or hours specified for individual projects. In no event shall
Consultant be required or permitted to perform services under this Agreement at
a level during any monthly period that is greater than twenty percent (20%) of
the average level of service that Consultant performed for the Company during
the 36-month period immediately preceding the Termination Date. The parties
acknowledge that during the 36-month period immediately preceding the
Termination Date, Consultant worked an average of approximately 60 hours per
week for the Company.
 
Consulting Consideration: As consideration for the performance of the
commitments and obligations made by Consultant in this Agreement, the Company
and Consultant agree as follows:
 
1.           Consulting Fees. The Company will pay Consultant a monthly
consulting fee equal to Twenty-two Thousand Nine Hundred Sixteen Dollars
($22,916.00) (“Monthly Consulting Fee”) An amount equal to One Hundred
Thirty-seven Thousand Four Hundred Ninety-six Dollars ($137,496.00) (“Prepaid
Monthly Consulting Fee”), representing the first six months of the Monthly
Consulting Fee (“Prepaid Fee Period”), shall be prepaid to Consultant within
five (5) business days of the Effective Date. If prior to the end of the Prepaid
Fee Period, Consultant or Company terminate this Consulting Agreement in
accordance with the termination provisions of Section 1.2, Consultant shall
repay the amount of the Prepaid Monthly Consulting Fee that equals the total of
the Prepaid Monthly Consulting Fee, prorated based on the number of days in the
Prepaid Fee Period remaining after the effective date of the termination over
the total number of days in the Prepaid Fee Period.
 
2.           Stock Options.
 
(a)           Any of the stock options to purchase common stock of the Company
listed below that were awarded to Consultant during Consultant’s employment by
the Company (“Employment Stock Options”)
 
(b)           Any post-employment termination exercise windows for Employment
Stock Options that are vested as of the end of the Consulting Term shall be
tolled during the Consulting Term and shall not commence running until the end
of the Consulting Term; provided, however, that in no event will the
post-termination exercise windows extend beyond the original expiration dates of
the Employee Stock Options as set forth in the stock option award agreements for
such Employee Stock Options. Notwithstanding the foregoing, in no event shall
any Employee Stock Options shall be exercisable after the original expiration
dates of the Employee Stock Options as set forth in the stock option award
agreements for such Employee Stock Options.
 
(c)           The applicable provisions of the stock option award agreements for
the Employee Stock Options are hereby amended to provide for the vesting
continuation and post-termination exercise window tolling as set forth in
clauses (a) and (b) of this paragraph 2.
 
 
-10-

 
 
 
Grant Name
Grant Date
Grant Price
Original Options Granted
Options Vested as of Employment Termination Date
Options Unvested as of Employment Termination Date
Original Post Termination of Employment Exercise Window
 
Expire Date
11/03/2008 NQ $0.77 00SO
11/3/2008
$3.85
1,000
1,000
0
May exercise for a period of three (3) months following termination as a member
of the Board
 
11/3/2018
04/03/2009 NQ $0.35 00SO
4/3/2009
$1.75
63,226
30,736
0
May exercise for a period of two (2) years following termination (options will
expire prior to 2 year post-term exercise period)
 
4/3/2019
04/03/2009 NQ $0.35 01RO
4/3/2009
$1.75
36,775
36,775
0
May exercise for a period of two (2) years following termination (options will
expire prior to 2 year post-term exercise period)
 
4/3/2019
04/03/2009 NQ $0.35 04RO
4/3/2009
$1.75
100,000
100,000
0
May exercise for a period of two (2) years following termination (options will
expire prior to 2 year post-term exercise period)
 
4/3/2019
1/10/12 NQ $0.78 10IP Performance
1/10/2012
$3.90
37,692
37,692
0
May exercise for a period of 90 days following termination
 
1/10/2019
1/24/13 NQ $4.00 10IP Performance
1/24/2013
$4.00
22,500
22,500
0
May exercise for a period of 90 days following termination
 
1/24/2020
1/21/14 NQ $17.64 10IP
1/21/2014
$17.64
50,000
50,000
0
May exercise for a period of 90 days following termination
 
1/21/2021
3/17/14 NQ $14.32 10IP
3/17/2014
$14.32
37,000
37,000
0
May exercise for a period of 12 months following termination
 
3/17/2021
1/23/15 NQ $10.20 2014IP
1/23/2015
$10.20
30,000
30,000
0
May exercise for a period of 90 days following termination
 
1/23/2022
1/21/16 NQ $17.09 2014 IP
1/21/2016
$17.09
150,000
150,000*
0
May exercise for a period of 12 months following termination
 
1/21/2023
1/21/16 NQ $17.09 2014 IP - Market Performance
1/21/2016
$17.09
100,000
100000*
0
May exercise for a period of 12 months following termination
 
1/21/2023

 
* Options accelerated due to termination without cause.

 
 
-11-

 
 
Consultant acknowledges that Consultant shall continue to be governed by and
subject to the Company’s Securities Trading Policy during the Consulting Term.
 
Company Equipment and Use and Access to Company Systems
 
During the Term, the Company, in its discretion, may make available to
Consultant a Company-standard laptop computer for use in providing the
Consulting Services. All such Company equipment shall be returned to the Company
at the end of the Term or at any time upon request by the Company. Consultant
agrees that Consultant will comply with all Company policies and procedures,
including those set forth below, regarding the use of Company equipment and
systems as if Consultant were employed by the Company:
 
Information Security and Consumer Privacy
 
The Company has implemented IT Policies and Procedures to ensure reasonable
controls are in place to assure confidentiality of and to safeguard sensitive
and proprietary information. It is the responsibility of every employee to
understand and follow these IT Policies and Procedures. Any Policy violations,
whether or not resulting in the compromise of sensitive information or the
degradation of computing systems, may be subject the employee to disciplinary
action up to and including termination of employment, and may also be subject
the employee to criminal prosecution.
 
Company Tools
 
The Company entrusts employees with the use of computers, electronic mail,
telephones, mail, written documentation, and similar property. These items are
provided to the employees to assist with the efficient operations of the
Company. Therefore, all records, files, software, data, and electronic
communications contained in these systems also are the property of the Company.
Communications Systems
 
The Company’s communication systems, including computers, handheld devices,
networks, telephones, voice mail, instant messaging, and all data, files, and
applications, are the property of the Company. All materials and information
created, transmitted or stored on or through these systems are the property of
the Company, they are not private, and may be accessed by authorized personnel
at any time. Users should not have any expectation of privacy with respect to
such materials and information. Company communication systems hardware, and any
data collected, downloaded and/or created on Company communication systems as
described above is the exclusive property of the Company and may not be copied
or transmitted to any outside party without prior written management approval or
used for any purpose not directly related to the business of the Company.
 
Upon termination of employment, no employee shall remove any software or data
from Company-owned computers unless the employee’s supervisor and Human
Resources have given authorization. Any unauthorized access or use of the
Company computer or other communication systems is strictly prohibited.
 
The Company reserves the right to assign and/or change “passwords” and personal
codes for voice mail, e-mail, and computer. The use of passwords to limit access
to these systems is only intended to prevent unauthorized access to these
systems and records. Additionally, these systems are subject to inspection,
search and/or monitoring by Company personnel for any number of business
reasons. Accordingly, these systems and equipment should not be used to transmit
confidential personal messages.
 
 
 
-12-

 
 
System Integrity
 
Because files or programs introduced from external sources may expose the
Company to malicious software such as viruses, employees are not permitted to
connect personal computing devices to the Company network, download from the
Internet files or software programs including freeware or shareware, or use
personal disks or copies of software or data in any form on any Company computer
without written authorization from the IT Operations Supervisor or in accordance
with IT Policies and Procedures.
 
Any employee who introduces a virus into the Company’s system via use of
unauthorized software or data shall be deemed guilty of gross negligence and/or
willful misconduct and will be held responsible for the consequences (in
accordance with applicable law), as well as be subject to disciplinary action,
up to and including termination of employment.
 
Employees are prohibited from using Company communication systems in any way
that may be disruptive, embarrassing or offensive to others, including, but not
limited to, the transmission of sexually explicit messages or cartoons, ethnic
or racial slurs, or anything that may be construed as harassment or
disparagement of others. The Company’s Policy Against Sexual Harassment and
Other Workplace Harassment applies to e-mail usage and other communications
systems usage.
 
To ensure that electronic and telephone communication systems and business
equipment are being used properly and in compliance with this policy and for
other business purposes, the Company, without notice, may periodically access,
display, copy or listen to any information, files, data, message(s), or
communication(s) sent, received, created, or stored through or in its system(s),
at any time, in accordance with applicable law.
 
E-mail Etiquette
 
Employees should use e-mail to deliver messages in the same professional and
courteous business manner they would other messages and correspondence.
 
Internet Usage
 
Internet Usage includes, without limitation, accessing the World Wide Web,
Instant Messaging, Internet email and chat rooms.
 
It is the nature of our business to allow Internet usage in daily activities.
However, access to the Internet is provided for business purposes. Employees are
not to access the Internet for personal reasons during Company time. Employees
found to be abusing this tool may be disciplined, up to and including
termination of employment.
 
The Company may monitor Internet use, including reviewing the list of sites
accessed by any individual terminal. Your Internet use is not private. No
employee should have any expectation of privacy regarding Internet usage. The
Company reserves the right to inspect an employee’s computer anytime or to use
monitoring software in order to monitor Internet and computer use.
 
All employees are prohibited from accessing or attempting to access any sites
that contain sexual, vulgar, derogatory, harassing or offensive material.
Unauthorized use of the Internet, including connecting, posting, or downloading
sexually-oriented information, engaging in computer-hacking and related
activities, and attempting to disable or compromise the security of information
contained in the Company’s communications systems, is strictly prohibited.
 
 
 
-13-

 
 
Using the Internet to commit or participate in acts that could be considered
sexual harassment, racial harassment, religious harassment or any other form of
prohibited or illegal harassment is strictly prohibited. The Company’s Policy
Against Sexual Harassment and Other Workplace Harassment applies to Internet
use.
 
The Internet should not be used to post, distribute, participate in or exchange
offensive jokes, chain letters, pyramid schemes or other similar matter. Some
specific examples of prohibited uses include but are not limited to:
 
●
Sending confidential or copyrighted materials without prior authorization.
●
Soliciting personal business opportunities, or personal advertising.
●
Gambling of any kind.
●
Day trading, or otherwise purchasing or selling stocks, bonds or other
securities or transmitting, retrieving, downloading or storing messages or
images related to the purchase or sale of stocks, bonds or other securities.
 
BLOGS AND ON-LINE DISCUSSIONS
 
Personal Blog Guidelines
 
AutoWeb Personal Blog Guidelines have been developed for employees who maintain
personal blogs that contain postings about AutoWeb’s business, products, or
fellow employees and the work that they do. They are also applicable to
employees who post about the Company on the blogs of others or during employees’
participation in on-line forums (such as chat rooms, message boards, and
discussion groups). The guidelines outline the legal implications of blogging
about the Company and discussing the Company in on-line forums and also include
recommended practices to consider when posting about AutoWeb. We encourage
employees who want to blog or participate in on-line forums to think carefully
about what they intend to publish. You should avoid comments about managers or
co-workers that are disrespectful, critical, or could be construed as harassing
or discriminatory in nature. Verify your facts before you publish. You should
not discuss the Company’s customers or vendors without their explicit prior
approval (and you should work through your supervisor to obtain such approval if
necessary). If your blog or post concerns the Company or your job, you should
prominently display a disclaimer stating that you are expressing only personal
opinions that are not endorsed by and do not represent the opinion or viewpoints
of the Company.
 
Legal Liability
 
You are legally responsible for anything you post on your blog. Individual
bloggers can be held personally responsible for any commentary deemed to be
defamatory, obscene, proprietary, or libelous whether they pertain to AutoWeb,
its employees, or other people. For those reasons, bloggers should exercise
caution with regard to exaggeration, colorful language, guesswork, obscenity,
copyrighted materials, legal conclusions, and derogatory remarks or
characterizations. In short, when you blog on your blog or the blog of others or
participate in on-line forums, you post at your own risk! Outside parties can
pursue legal actions against you for your postings.
 
Company Privileged Information
 
Remember that blogs and other media may be public and accessible to third
parties, including the Company’s competitors, vendors and customers. Any and all
confidential, proprietary, trade secret information or material non-public
information about the Company as outlined in the Confidential and Proprietary
Information and Inventions Agreement or its personnel is off-limits and cannot
be published. In addition, AutoWeb logo and trademarks cannot be used, and you
may not publish AutoWeb policies, strategies, or any non-pubic financial
information, product offerings, or similarly private information.
 
 
 
-14-

 
 
Press Inquiries
 
Blog postings may generate media coverage. If a member of the media contacts you
about an AutoWeb related blog posting or requests AutoWeb information of any
kind, please refer the matter to the Corporate Public Relations Department.
 
Please remember that the Company may monitor blogs or Company-related chat rooms
or discussion groups. If you fail to abide by the above guidelines or the
Company’s policies, you may be subject to legal or disciplinary action by the
Company or others. If you have any questions or concerns about this policy,
please contact the Human Resources Department.
 
INSTANT MESSAGES
 
The Company e-mail systems are the preferred method of business communication
because they comply with our needs for record keeping. Not all of the instant
messaging systems are tracked and documented as required by SOX for business
communications. Therefore, if you are giving directions, directing activities,
communicating changes to business processes or any other actions that have a
business impact, please use the e-mail system so that we have appropriate
records retention and audit trails.
 
Violation of this policy may result in disciplinary action, up to and including
termination of employment. Please contact the Human Resources Department with
any questions regarding this policy.

 
USER FILE STORAGE
 
Our “Path to Profitability” includes controlling our infrastructure costs by
managing our resources effectively. As our online file space grows, so does the
cost of storing, maintaining, and backing up all of this data. The Company is
always looking for ways to be more efficient with resources, but we will need
your help and cooperation to be successful! The following plan outlines our
approach to manage e-mail resources, but the same philosophy applies to all
online file storage.
 
●
All users have an allocated amount of storage on the e-mail servers.
●
All users have an allocated amount of storage on the file server for business
related material (home directory).
●
Any accounts using more than their allotted space will be restricted
immediately.
●
Personal picture and music files must not be placed on the system.
●
Users may contact the Service Desk for assistance with setting up storage
options such as achiving .pst files and other business required data.
●
Users are prohibited from storing any copyrighted, patented, or non-business
files on their local PC or home directory. This includes, but is not limited to,
MP3 files, movies, sound clips, and pictures.
●
Non-secure files relating to job function and needing to be shared should be
placed in an appropriate department or public folder.
●
Storing consumer or customer information on local PCs or backup media that is
not in accordance with IT Policies or Procedures is strictly prohibited.
●
When any assistance is needed please email “HelpMe@AutoWeb.com” and the Service
Desk will assist you.
 
Keep in mind that there is no personal or private use of computer equipment in
the work environment. All computer resources are the property of the Company and
may be monitored by authorized personnel at anytime. Employees should have no
expectation of privacy with respect to the Company’s computer systems.
 
 
-15-

 
 
PERSONAL TELEPHONE CALLS AND USE OF COMPANY SUPPLIES
 
We have a limited number of telephone lines at the Company, and it is essential
that we keep those lines open for business calls. Therefore, we ask our
employees to refrain from making or receiving personal calls except, of course,
in emergencies.
 
All employees are also asked to use their personal long distance calling card or
personal credit card when making personal long distance calls.
 
Personal use of Company owned property, such as office supplies, postage, etc.,
are prohibited. Use your common sense when using Company owned property.
 
Enforcement
 
Violations of this policy may result in disciplinary action, up to and including
termination of employment. Employees who damage the Company’s computer system
through its unauthorized use may additionally be liable for the costs resulting
from such damage. Employees who misappropriate copyrighted or confidential and
proprietary information, or who distribute harassing messages or information,
also may be subject to criminal prosecution and/or substantial civil monetary
damages.
 
-16-
